DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The action is responsive to application filed on April 2, 2019.  Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyerhaeuser et al, USPN. (2016/0350374 herein after “Weyer”).



at least one hardware data processor (fig. 3); and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (fig. 3):
determining, by a calculation engine of a database management system, a calculation scenario including operations of a multiprovider, the multiprovider including a first data source and a second data source, the first data source and the second data source each requiring different approaches for optimization of the operations (fig. 3, pars. 24 and 30, “multiprovider” and “work on portioned data”, and par. 32, “execution plans”);
splitting, by the calculation engine, the multiprovider into a first node and a second node, the first node corresponding to a first operation performable using a first optimization strategy compatible with the first data source, and the second node corresponding to a second operation performable using a second optimization strategy compatible with the second data source (figs. 3-5, par. 30, “multiprovider”, “nodes... multiplied between split and merge and partition the data”);
performing, by the calculation engine, the first operation at the first data source to produce a first result (fig. 3, par. 30, “parallel execution” on “partitioned data”, note that each calculation node has its own filtering criteria);
performing, by the calculation engine, the second operation at the second data source to produce a second result (fig. 3, par. 30, “parallel execution” on “partitioned data”);
merging, by the calculation engine and corresponding to a third operation, the first result and the second result; and performing the third operation at the first data source (pars. 23, 32 and 42, “resulting multiprovider” merge the results and bypass intermediate results).




Regarding claims 3, 8 and 13, Weyer discloses wherein the second data source comprises a SDA data
Source (pars. 11, 23 and 30, “portioned data”, “OLAP engine searches” comprise smart data access, see par. 25, fast search FSI by SAP).

Regarding claims 4, 9 and 14, Weyer discloses, wherein the first operation comprises a hierarchies join and a FEMS filter (pars. 26 and 45, “define operations such as joining”, join views, filtering and sorting criteria).

Regarding claims 5, 10 and 15, Weyer discloses, wherein the second operation comprises operations performed at a first sub-node and a second sub-node, the first sub-node corresponding to a hierarchy join compatible with the second data source, and the second sub-node corresponding to data aggregation and a FEMS filter compatible with the second data source (fig. 3, par. 30, “parallel execution” on “partitioned data”, note that each calculation node has its own filtering criteria or filtering, and pars. pars. 26 and 45, “define operations such as joining”, join views, filtering and sorting criteria with the parallel processing).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data optimizing:

USPN. 2016/0292167 [Wingdings font/0xE0] fig. 5, pars. 47-50
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 4, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158